Plaintiff in error was indicted by the grand jury of Ellis county on a charge of conducting a "banking and percentage game, played with pool balls, and cue, and played for money." The indictment was transferred to the county court and the accused was thereafter tried and convicted, and from such judgment of conviction the appeal is brought here for review. The proof shows that certain persons living in the town of Arnett, in Ellis county, played a game commonly known as "Kelly Pool" in the pool hall of the accused on or about the 20th day of November, 1908, in the language of the prosecuting witness "for twenty-five cents on the side." But it nowhere shows that the accused knew this, or had anything to do with the game. The evidence is entirely insufficient to sustain this conviction. The judgment is reversed and the cause remanded.